MEMORANDUM **
Pablo Christales-Diaz appeals from his guilty plea conviction and sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). Diaz’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating there are no arguable issues for review and seeking to withdraw as counsel of record. Chris-tales-Diaz has not filed a pro se supplemental brief.
As part of the plea agreement, Chris-tales-Diaz “waive[d] any right to appeal” his judgment and sentence. Having independently reviewed the record, we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We therefore enforce the waiver, grant the motion to withdraw, and dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.